Citation Nr: 0113673	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  01-03 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than July 14, 
1998, for a grant of service connection for tinnitus.  

2.  Entitlement to an effective date earlier than July 14, 
1998, for a grant of service connection for bilateral hearing 
loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from March 1952 to January 
1954.  

In a September 1990 rating action the Department of Veterans 
Affairs (VA) regional office (RO) denied entitlement to 
service connection for tinnitus and hearing loss.  The 
veteran was duly notified of the decision and did not submit 
an appeal.  In September 1996 he attempted to reopen his 
claim.  In an October 1996 rating action, the regional office 
held that no new and material evidence had been presented to 
reopen the claim.  In July 1998, the veteran again requested 
that his claim be reopened and he testified at a hearing at 
the RO in July 1999.  By rating decisions of August and 
November 1999, the RO found that no new and material evidence 
had been presented to reopen a claim for service connection 
for defective hearing, and that service connection for 
tinnitus remained denied.  

In August 2000, the RO granted service connection for 
tinnitus and bilateral hearing loss, effective July 14, 1998.  
Tinnitus was rated 10 percent disabling and the bilateral 
hearing loss was assigned a noncompensable disability 
evaluation.  The veteran appealed for an earlier effective 
date for service connection for both disabilities.  


REMAND

The veteran disagreed with the July 14, 1998 effective date 
for the grant of service connection for bilateral hearing 
loss and for tinnitus, which was determined in an August 2000 
rating action.  The veteran contends that the effective date 
should be March 21, 1990, the date of his original claim, 
which was denied in August 1990, and that decision was not 
timely appealed.  In his NOD, received in September 2000, the 
veteran argued that the positive information about his case 
was not correctly weighed in the August 1990 action.  In 
November 2000, the RO provided the veteran with a Statement 
of the Case on the issues on appeal, and also found that no 
CUE error existed in the August 1990 rating action.  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim is the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400 (2000).  

The effective date of an evaluation and award of compensation 
based on direct service connection is the day following 
separation from active service or date entitlement arose if 
the claim is received within one year after separation from 
service; otherwise, the effective date is the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Because of the 
change in the law brought about by the VCAA, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In view of these circumstances, the veteran's case is 
REMANDED to the RO for the following action:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  


		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




